internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-t-105599-15 director exempt_organizations examinations through program manager exempt_organizations examinations financial investigations unit taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend m n p issue s whether the operation of the p is substantially related to m's exempt_purpose within the meaning of sec_513 of the internal_revenue_code whether the fees paid to m by p vendors constitute rents_from_real_property within the meaning of sec_512 tam-t -1 conclusion s the operation of the p is not substantially related to m's exempt_purpose within the meaning of sec_513 the fees paid_by p vendors do not constitute rents_from_real_property within the meaning of sec_512 b a i facts m is organized as a nonprofit public benefit corporation under state law m is recognized by the internal_revenue_service as an organization described in sec_501 and is not considered to be a private_foundation within the meaning of sec_509 m's articles of incorporation provide that m is organized for the specific purpose of developing and maintaining an alumni association for n and providing financial and civic support for the benefit of n and that it shall not engage in activities which themselves are not in furtherance of such educational and charitable purpose n is a public two year community college serving a predominantly low-income_community nearly percent of n's students are hispanic m's sole voting member is the community college district that comprises n the district is a political_subdivision of the state under m's bylaws the president of the district has the right to designate two of m's ten directors to approve the election of all directors and to approve certain major actions by the board_of directors aside from the operation of the p discussed below m funds scholarships and other financial aid for the students of n in addition m provides direct financial support to n for the enhancement of n's facilities such as by providing funds to purchase a computer room in the library and to maintain the football field m publishes a bi-annual alumni newsletter and in conjunction with n conducts several annual ceremonies and social events at which former students graduates community leaders faculty and staff are recognized and afforded opportunities to interact while m encourages support from graduates of n it derives substantially_all of its revenue from the operation of a weekly event known as the p the pis held in the parking areas of n's campus every saturday and sunday year round n allows m to use its grounds for the p including the use of parking lots rest rooms and utilities m used the grounds without charge for two of the three years under examination tam-t -1 the p features vendors offering arts and crafts entertainment a farmer's market and refreshment booths the p is open to the general_public free of charge according to a survey conducted by m the majority of visitors to the pare age and older persons wishing to sell merchandise at the p must submit a vendor space application according to the monthly vendor application procedures an applicant must pay a uniform application fee and if the application is accepted a monthly space fee which varies according to the season and the size of the assigned space if a vendor fails to occupy his or her usual space by a certain time that space is leased to a standby vendor based on a lottery system any vendor who fails to make a space fee payment when it is due is placed in probationary status in that event the vendor must participate in the p through a standby line for four consecutive weekends if the probationary period is completed successfully the vendor may regain monthly vendor status by paying a reinstatement fee as part of the application process a prospective vendor must read and agree to abide by the general principles and rules and regulations set forth in the vendor rules and regulations the final paragraph of the general principles states the acceptance and use of any selling space at the e constitutes an agreement by any and all vendors whether monthly or standby and all persons helping or working with such vendor to comply with all of these vendor regulations as well as any and all state and federal laws part of the rules and regulations pertains to space assignments among its provisions are the following b selling spaces are marked by number and or letters painted on the ground in white paint vendor's vehicles and or merchandise must remain within space boundaries and behind the visible white line vendors are not permitted to conduct business outside their assigned spaces e vendors do not have any ownership rights to a selling space nor do they have any seniority status vendor's status at the pis that of a seller of merchandise and or services and not as a tenant licensee or other form of permissive user tam-t-105599-15 vendors provide their own tents booths and equipment and must timely assemble and disassemble them with their own labor or that of their own contractors the p website provides a comprehensive listing of the vendors each listing includes the business name of the vendor merchandise category merchandise description booth number location vendor's website phone number photo and a link to email this vendor an atm machine is on site for customer use during the p m has entered into an atm placement agreement with an atm provider under which the provider agrees to place an atm at a location mutually agreed to with m the atm remains the property of the provider m agrees that the atm will at all times remain available for use by customers during the p's normal business hours m receives dollar_figure for each transaction made on the atm m authorizes the provider to surcharge dollar_figure per transaction under the agreement m is required to provide and maintain at its own expense a business telephone line and operating electrical power outlet at the atm site m operates and manages the p through its own officers employees and agents it employs a full-time manager and executive assistant to oversee the p in addition m's executive director meets with vendors and decides the space allocation for the vendors the p manager oversees vendor needs and requests the p college liaison manages the maintenance of the p premises with regards to cleanliness safety and upkeep parking lots sidewalks restrooms and golf carts and also supervises automobile parking and addresses traffic control problems the information liaison staffs the information booth and- o answers questions about the p and gives directions and other information o assists in daily vendor assignments collection of money and box office reports o resupplies and maintains the customer information rack o maintains the restroom maintenance checklist o performs activities for p staff and shuttle drivers and o exchanges p gift certificates for cash to vendors the p crew_leader supervises and patrols assigned lot areas for parking and traffic control and takes part in the setting up of banners signs barricades cones trash pickup traffic and parking control customer relations and clean-up of grounds and restrooms tam-t -1 the shuttle work cart driver operates the shuttle cart or work cart to transport passengers supplies and merchandise m owns several golf carts that are used by employees to tend to bathrooms remove trash and conduct routine maintenance on the p grounds m also owns several shuttles that are used to carry elderly handicapped and other p patrons to and from the parking areas n and m have entered into a memorandum of understanding for the purpose of providing indemnification to m in order to ensure that m continues to provide critical contributions and donations ton specifically n agrees to indemnify defend and hold harmless m its officers agents and employees from any liabilities attorney's_fees and costs arising as a consequence of any alleged injury or damage caused by any work or improvements provided by m to n directly or as a result of contributions or donations made by m ton nevertheless m shall remain responsible and liable for injuries or damages caused by m's own operations such as the p law and analysis sec_501 exempts from federal_income_tax organizations described in sec_501 sec_501 describes organizations organized and operated exclusively for charitable and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization described in sec_501 sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed by chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 excludes from unrelated_business_taxable_income all rents_from_real_property sec_513 provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or tam-t -1 performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d i includes charitable among the list of purposes for which an organization described in sec_501 may be organized and operated sec_1_501_c_3_-1 d provides that the term charitable is used in sec_501 c in its generally accepted legal sense and includes the advancement of education erection or maintenance of public buildings monuments or works and lessening of the burdens of government sec_1_512_b_-1 c i provides that for taxable years beginning after date rents from property described in subdivision ii of this subparagraph and the deductions directly connected therewith shall be excluded in computing unrelated_business_taxable_income sec_1_512_b_-1 provides that the rents which are excluded from unrelated_business_taxable_income under sec_512 and this paragraph include all rents_from_real_property sec_1_512_b_-1 provides that for purposes of this paragraph payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than thc se usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light tam-t-105599-15 the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant sec_1_513-1 a provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 sec_513 specifies with certain exceptions that the phrase unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 therefore unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 b provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued this requirement must be applied in light of the purpose of the unrelated_business_income_tax to place exempt_organization business activities upon the same tax basis as the nonexempt business endeavors with which they compete hence for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 c provides that the conduct of year-round business activities for one day each week would constitute the regular carrying on of a trade_or_business thus the operation of a commercial parking lot on saturday of each week would be the regular conduct_of_a_trade_or_business tam-t -105599-15 sec_1_513-1 d provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question-the activities that is of producing or distributing the goods or performing the services involved-and the accomplishment of the organization's exempt purposes sec_1_513-1 d provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_59_310 1959_2_cb_146 concerns an organization that was formed to establish maintain and operate a public swimming pool playground and other recreational facilities for the children and other residents of the community residents of the community making use of the facilities consist principally of low-income groups who are unable to pay the cost of privately sponsored recreation facilities for themselves and their children the funds of the association are raised by public subscription with the exception of small amounts derived from nominal charges made for admission to the swimming pool funds are used to pay for the cost of construction of facilities and for operating_expenses the ruling concludes that insofar as the property and its uses are dedicated to members of the general_public of the community and are charitable in that they serve a generally recognized public purpose which tends to lessen the burdens of government the organization is exclusively charitable within the meaning of sec_501 tam-t -1 revrul_67_218 1967_2_cb_213 concerns an organization subject_to the tax imposed by sec_511 that holds title to a pipeline system consisting of right-of-way interests in land pipelines buried in the ground pumping stations equipment and other appurtenant property the organization leases the system to an operating company and collects rents therefrom as to whether the income derived from the lease of the pipeline system is rent within the exception provided by sec_512 it is reasoned that the easement giving right-of-way interests in the land constitutes real_property consequently it is held that the income derived from a lease of the pipeline system constitutes rent from real_property including personal_property leased with the real_property within the meaning of sec_512 revrul_69_178 1969_1_cb_158 concerns an organization that owns a meeting hall and that permits its members and outside individuals and groups to use the hall for a fee the individuals or groups normally use the facilities for a single afternoon or evening but at most for periods of two or three days the agreement to use the facilities is usually verbal and only utilities and janitorial services are provided since the charges in this case are made for the use and occupancy of space in real_property and only utilities and janitorial services are provided it is held that the receipts constitute rents_from_real_property excludable from unrelated_business_taxable_income under sec_512 the fact that the use is only for short periods of time does not destroy the character of the receipts revrul_75_198 1975_1_cb_157 concerns an organization formed to serve the recreational intellectual social physical and health needs of senior citizens primarily age and over in a particular community the organization has established a service_center to provide information referral and counseling services relating to health care housing education finances and employment the center provides recreational activities such as dances picnics and card games it is used as a meeting place where senior citizens can just sit and talk all recreational facilities are uniquely suited to the needs of the elderly the ruling states that the satisfaction of the special needs of the elderly including suitable housing physical and mental health care civic cultural and recreational activities and an overall environment conducive to dignity and independence all specially designed to meet the needs of the aged contributes to the prevention and elimination of the causes of the unique forms of distress to which the aged as a class are highly susceptible and may in the proper context constitute charitable purposes or functions even though direct financial assistance in the sense of relief of poverty may not be involved the ruling concludes that the organization relieves the distress of the elderly by providing them with specialized recreational activities and by counseling them on health care housing financial security education tam-t -1 and employment accordingly the organization is operated exclusively for charitable purposes within the meaning of sec_501 revrul_77_246 1977_2_cb_190 concerns an organization formed for the purpose of providing low cost transportation services to senior citizens and handicapped persons of a particular community the organization owns and operates a bus which makes frequent daily trips to transport senior citizens and handicapped persons to downtown shopping areas and medical facilities public transportation is otherwise unavailable or inadequate for these members of the community who must be able to show proof of age or handicap the ruling recognizes that the elderly and the handicapped because of advanced age or disability encounter forms of distress aside from financial considerations and concludes that providing the elderly and the handicapped with necessary transportation within the community is an activity directed toward meeting the special needs of these charitable classes of individuals revrul_80_297 1980_2_cb_196 concerns a school that is exempt from federal_income_tax under sec_501 c the school's facilities include tennis courts and dressing rooms which are used in the school's educational programs during the regular academic year the ruling posits two situations in situation the school operates a tennis club for ten weeks during the summer for a fee the public is invited to join the club and use the school's tennis courts and dressing rooms during designated periods two employees of the school's athletic department conduct the affairs of the club including collecting membership fees and scheduling court time the net_income of the club is used for the exempt purposes of the school in situation the school makes the facilities available to an unrelated individual for ten weeks at a fixed fee which does not depend in whole or in part on the income or profits derived from the leased property the individual forms a tennis club and hires employees to administer the affairs of the club under these circumstances it is determined that furnishing tennis facilities in the manner described does not have a substantial causal relationship to the achievement of the school's exempt educational purpose thus the school's furnishing of its tennis facilities in both situations is unrelated_trade_or_business under sec_513 furthermore in situation the school furnishes more than just its facilities it operates the tennis club through its own employees who perform substantial services for the participants in the tennis club accordingly income from the school's furnishing of its tennis facilities through the operation of a tennis club in the manner described is not excluded from unrelated_business_taxable_income as rents_from_real_property under sec_512 and sec_1_512_b_-1 in situation on the other hand the school furnishes its tennis facilities to an unrelated individual without services for a fee that does not depend in whole or in part on the income or profits derived from the leased property accordingly tam-t -1 income from the school's furnishing of its tennis facilities through an individual operator is excluded from unrelated_business_taxable_income as rents_from_real_property under sec_512 and sec_1_512_b_-1 revrul_80_298 1980_2_cb_197 concerns a university that is exempt from tax under sec_501 c the university's facilities include a stadium that the university uses in its physical education program and intramural and intercollegiate sports program in addition for a fixed fee the university permits a professional football team to use the stadium for practice during several months of the year under the lease agreement with the professional football team in addition to heat light and water the university is responsible for maintaining the playing surface and all other grounds maintenance it also provides dressing room linen and stadium security services for the team security services include crowd and traffic control guarding the stadium and maintaining the privacy of practice sessions under these circumstances it was determined that the lease of the stadium to the professional football team in the manner described is a trade_or_business regularly carried on that does not have a substantial causal relationship to the achievement of the university's exempt purposes accordingly it is held that the leasing of the stadium is an unrelated_trade_or_business under sec_513 furthermore by providing extensive grounds and playing field maintenance dressing room linens and stadium and dressing rooms pursuant to the lease the university is furnishing substantial services for the convenience of the lessee that go beyond those usually rendered in connection with the rental of space for occupancy only accordingly income from the university's leasing of its stadium to a professional football team is not excluded from unrelated_business_taxable_income as rents_from_real_property under sec_512 and sec_1_512_b_-1 revrul_85_2 c b concerns an organization that was created and is operated for the sole purpose of providing legal counsel and training to volunteers who serve as guardians ad litem in juvenile court dependency and deprivation proceedings the law of the state in which the organization is incorporated authorizes and the local court's rules_of_practice require the appointment of a guardian ad litem to represent a child's interest in a proceeding relating to child abuse for several years prior to the implementation of the volunteer program the court appointed and paid attorneys to serve as guardians ad litem the court was experiencing problems in the appointment of attorneys and decided to initiate the volunteer program under these circumstances the ruling holds that the organization qualifies for exemption under sec_501 because its activities lessen the burdens of government within the meaning of sec_1 c - d a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization's activities are activities tam-t -1 that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burden to determine whether an activity is a burden of government the question to be answered is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact that an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization or its activities is also not sufficient to establish that the organization is lessening the burdens of government to determine whether the organization is actually lessening the burdens of government all of the relevant facts and circumstances must be considered a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government in 950_f2d_365 ih cir a nonprofit organization that operates restaurants and health food stores in accordance with the doctrines of the seventh-day adventist church appealed the decision of the tax_court which had held that the organization operated for a substantial commercial purpose considering such factors as the particular manner in which an organization's activities are conducted the commercial hue of the activities competition with commercial firms and the existence and amount of annual or accumulated_profits and thus did not qualify for exemption under sec_501 on appeal the organization argued that the tax_court had relied unduly on an analysis of the organization's activities and had given insufficient weight to assertions of religious purpose made in good_faith on behalf of the organization the organization asserted that good health is an especially important component of the seventh-day adventist church and that its restaurant and health food store operation furthers this exempt_purpose in affirming the decision of the tax_court the appeals court answered that while an organization's good_faith assertion of an exempt_purpose is relevant to the analysis of tax-exempt status such assertions are not self-justifying and cannot be dispositive rather an organization's purposes may be inferred from its manner of operations thus while keeping in mind the organization's good_faith assertion of a religious purpose the court went on to examine the organization's activities and manner of operations and concluded that the organization operates with a substantial commercial purpose and is therefore not entitled to sec_501 tax-exempt status issue whether the operation of the p is substantially related to m's exempt_purpose within the meaning of sec_513 tam-t-105599-15 m is recognized as exempt from federal_income_tax as an organization described in sec_501 sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 c sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from an unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed computed with the modifications provided in sec_512 sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income to the exercise or performance by such organization of its charitable educational or other purpose constituting the basis for its exemption under sec_501 unless one of the specific exceptions of sec_512 or sec_513 applies gross_income of an exempt_organization is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions the examinations agent takes the position that the operation of the p is a trade_or_business regularly carried on that is not substantially related to the performance of m's exempt functions m in turn does not dispute that the pis a trade_or_business that is regularly carried on m contends however that the operation of the e is substantially related to its exempt purposes in three respects recruiting first m states that the p contributes importantly to its exempt purposes by drawing potential student recruits and donors to the n campus thereby serving to develop civic support for the benefit of n and to endear n to its alumni and others as potential volunteers contributors and supporters however as the court in living faith inc v comm'r observed a merely speculative assertion that an activity is in furtherance of exempt purposes is neither self-justifying nor dispositive and that an organization's purposes may be inferred from its activities and manner of operations significantly we find nothing on the p website or in advertisements of the p that does anything more than mention that the funds raised at the p are used to provide student scholarships and to fund other programs and projects at n thus aside from crediting the p with generating funds m's own communications provide little support for its assertions that public attendance at the p serves to develop tam-t -1 civic support other than funding increase the size of the student population interested inn or endear the college to its alumni and others even if we were to grant the possibility of a positive correlation between thee and an increase in admission of students ton or in the terms of endearment among alumni m has made no showing that such correlation as opposed to the mere raising of additional funds by the operation of the p contributes importantly or is substantially related to its exempt_purpose of developing and maintaining an alumni association for n and providing financial and civic support for the benefit of n lessening the burdens of government second m states that the p lessens the burdens of government because n is a governmental entity revrul_85_2 applies a two-part test to determine whether an organization is lessening the burdens of government first the organization must perform an activity that the governmental_unit itself considers to be a governmental burden second such activity must actually lessen the burden of the governmental_unit applying the analysis and factors discussed in revrul_85_2 we do not find that n considers the p to be its burden m maintains that n's memorandum of understanding with m as to the conduct of the e on the n campus reflects an objective manifestation by n that it considers the operation of the p to be its burden m does not explain and we fail to see how that memorandum - essentially an indemnification agreement conveys that n considers the p to be its burden further n does not control m the president of the community college district that comprises n may appoint only two of m's ten directors and has approval rights over only certain actions taken by the board in addition n takes no part in the operation of the p moreover unlike the situation in revrul_85_2 in which the organization assumed responsibility for an activity previously conducted by and required of the governmental_unit n has never engaged in the operation of a p the pis not an activity required by nor the community college district finally m receives no funding from n the mere fact that m expends its earnings from the p in support of n does not establish the operation of the p as a governmental burden m states that the p furthers a charitable purpose like the operation of the public swimming pool playground and recreation facilities described in revrul_59_310 in that ruling an organization that was formed to establish maintain and operate recreational facilities for the children and other residents of the community - particularly those residents who are unable to pay the cost of privately sponsored recreation facilities- was found to be charitable within the meaning of sec_501 insofar as the tam-t -1 property and its uses are dedicated to members of the general_public and serve a generally recognized public purpose which tends to lessen the burdens of government while government commonly provides public swimming pools playgrounds and other recreation facilities for its residents at taxpayer expense such that an organization which provides such facilities from its own funds can be said to lessen the burdens of government a sales event like the p does not have the characteristics of those public services or facilities that are normally the burden of government relieving the distress of the elderly finally m states that the p is substantially related to m's exempt_purpose because the p serves the charitable purpose of relieving the distress of the elderly m has conducted a survey that shows that a majority of the visitors to the are age and over m cites revrul_77_246 for the proposition that the elderly and the handicapped because of advanced age or disability encounter forms of distress aside from financial considerations m maintains that the p serves the area's elderly population as a meeting place for social purposes where older residents of the community and visitors may meet and congregate m states that the entertainment and musical performances that occur at the p further the charitable purpose of relieving the distress of the elderly the organization described in revrul_77_246 is organized and operated exclusively for the charitable purpose of relieving the distress of the elderly by providing necessary transportation for the elderly and handicapped of the community transportation that otherwise would be unavailable or inadequate the organization described in the revenue_ruling is clearly engaged in activities that meet a special need of the elderly and disabled by contrast m has failed to demonstrate that the activities of the are directed toward meeting any special needs of the elderly m fails to identify any special need of the elderly that the is supposed to address for instance m does not claim that absent the _ elderly members of the community would suffer from social isolation although elderly persons may choose to socialize at the p there is no indication that the p is conducted for their particular benefit or to serve their particular needs the fact that the elderly find the p conducive to socializing is insufficient to establish a substantial causal relationship between conduct of the and the now asserted purpose of relieving the distress of the elderly at most the relationship is both an accidental and incidental consequence of the p's activities insofar as m would have us regard the p as a social meeting place for the elderly the analysis in revrul_75_198 is instructive that ruling concerned a senior center that was formed to serve the specific recreational intellectual social physical and health needs of the elderly it provides specialized recreational activities and counseling in a facility uniquely suited to the needs of the elderly by contrast the activities at the p that m claims relieve the tam-t -1 distress of the elderly- the parking lot shuttles and the entertainment programs -are not specifically tailored to the needs of the elderly but are available to anyone in attendance moreover the organization in revrul_75_198 not only served as a meeting place for the elderly but also provided information and counseling services for the elderly we are unaware of any activities at the p that are specifically directed at serving the needs of the elderly for the conduct of the p to be substantially related to m's exempt purposes it must contribute importantly to those purposes other than through the production_of_income emphasis added sec_1_513-1 while the operation of the p produces income that enables m to accomplish its exempt purposes m has not shown that the operation of the e otherwise contributes importantly to an exempt_purpose consequently we conclude that the operation of the p is not substantially related to m's exempt_purpose but is instead an unrelated_trade_or_business within the meaning of sec_513 issue whether the fees paid to m by p vendors constitute rents_from_real_property within the meaning of sec_512 having concluded that the operation of the e is an unrelated_trade_or_business within the meaning of sec_1_513-1 and regularly carried on the fees paid tom by p vendors would be considered unrelated_business_taxable_income under sec_512 unless excluded by one of the modification provisions under sec_512 sec_512 excludes all rents_from_real_property from unrelated_business_taxable_income m contends that revenue from the p constitutes rents_from_real_property within the meaning of sec_512 the term rent is not defined in the code black's law dictionary 9th ed defines rent as consideration paid usually periodically for the use or occupancy of property esp real_property under the p rules and regulations a vendor is treated as a seller of merchandise and or services and not as a tenant licensee or other form of permissive user of property nevertheless m states that its arrangement with p vendors is comparable to the one described in revrul_69_178 in which payments made under a verbal agreement to use a meeting hall for a single afternoon were determined to constitute rents_from_real_property further m cites revrul_67_218 to contend that its right to use the parking lot constitutes an interest_in_real_property however the question is not whether m's or the vendors' use of n's parking lot involves an interest_in_real_property but whether the fees paid_by the vendors are simply for_the_use_of real property- as in the case in rev_rul or instead for the tam-t -105599-15 opportunity to sell merchandise at an organized event that requires extensive preparation and services to stage payments for the use or occupancy of rooms or other space where services are also rendered to the occupant do not constitute rents_from_real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only sec_1_512_b_-1 the examinations agent asserts that the fees paid_by the vendors are not rents_from_real_property because m provides substantial services for the convenience of the vendors services which are other than those customarily rendered in connection with the rental of space for occupancy only within the meaning of sec_1_512_b_-1 including advertising entertainment direction of traffic shuttle services from parking lot an atm machine and insurance m counters that these services are not rendered for the convenience of the vendors because m is not contractually obligated to provide any services to the vendors but merely confers the right to use and occupy a particular piece of real_property for a particular period of time it is immaterial whether these services are enumerated in a written_agreement they are regularly provided by m m incurs time and expense in providing the services the services help to make the p successful and under these circumstances a vendor would reasonably consider these services to be a part of the arrangement related to participation in the e for which fees are paid sec_1_512_b_-1 identifies a limited number of examples of customarily rendered services that include furnishing heat and light cleaning public entrances exits stairways and lobbies and collecting trash m contends that the services it does provide- supervising the use of the property providing parking for vendors' customers and employees furnishing electricity cleaning public spaces entrances and exits and collecting trash - are usual and customary under the terms of the regulation and do not amount to the extensive services provided to the tenant by the university in revrul_80_298 although m maintains that its lease of vendor spaces is similar to the short term often verbal leases of a bare meeting hall by the organization described in revrul_69_178 with respect to which only utilities and janitorial services were provided we find that the services provided to the vendors at the p go far beyond mere utilities janitorial services and services usually rendered for occupancy only m asserts that the various activities conducted by it with respect to the p are simply activities customarily undertaken by a landlord of commercial retail_space m compares the vendors at the p with the tenants of a shopping mall and states that all the services provided at the p are similar to those customarily rendered by the landlord of a shopping mall for its tenants m also points to sec_856 which defines the term real_estate tam-t-105599-15 investment_trust to demonstrate that rents_from_real_property include charges for services customarily furnished or rendered in connection with the rental of real_property however as pointed out in revrul_2004_24 g b discussing whether amounts received by a real_estate_investment_trust from providing parking facilities at its rental real properties qualify as rents_from_real_property under sec_856 d the definition of rents_from_real_property for purposes of sec_856 differs significantly in scope and structure from the definition of rents_from_real_property under sec_512 revrul_2004_24 points to differences in congressional intent and differences in the regulations interpreting the sections comparing the operation of the p to leasing shopping mall space is specious because thee itself is not physical retail_space rather it is an event the vendors are paying not merely to occupy a space in this case a plot of bare parking lot rather the vendors at thee are paying to be part of an organized event that must be arranged assembled staged and disassembled each weekend vendors would not lease space in a parking lot except to be part of the e and the p would not exist but for the week-in week-out preparations and services provided by m's employees to turn a parking lot into a successful well-attended commercial event and back again into a parking lot arranging assembling staging and disassembling a p are not services usually or customarily rendered to the occupant of a few square feet of a parking lot furthermore even the operation of a parking lot with its attendant services-services that are more limited than that provided in the operation of the p-are not treated as rents_from_real_property under sec_1_512_b_-1 like the extensive grounds maintenance services provided by the lessor of a football stadium described in revrul_80_298 m's employees provide extensive services to transform an empty parking lot into an attractive and efficient emporium for the vendors among other things m's employees determine selling space sizes and configurations demarcate such spaces with white lines and identifying numbers or letters painted on the ground assign and reassign the spaces to vendors and stand-by vendors and ensure that those vendors comply with an extensive set of space use regulations more specifically to ensure the successful operation of the e m has developed and must administer and enforce an extensive set of rules and regulations governing the successful operation of the p m's employees select appropriate vendors through a rigorous vendor application process in addition m's employees regulate vendors with respect to their selling spaces the goods they sell and the services they provide in addition to further ensure the success of the p m promotes the pas though it were a business and not the mere lease of real_property for instance m advertises the pin various print outlets and on radio and television in addition m maintains a website tam-t -1 dedicated to the p on which one finds a comprehensive listing of vendors a vendor's listing is more than just a mere statement of the vendor's name merchandise category and location but also includes a description of the merchandise the vendor's website address phone number and photo and a link to email this vendor finally m's employees engage in a number of customer relations services that are not usual or customary in the context of a mere lease of bare ground such as- staffing an information booth assisting customers in seeking to resolve any problems or complaints directed toward any vendor arranging for live entertainment providing and maintaining restroom facilities providing shuttle service from parking lots to the vendor areas and providing an atm machine on site most of these services are not necessary to or customarily rendered in connection with the rental of space for occupancy only m asks us to compare its operation of the p to the two situations involving the use of a school's tennis courts for the conduct of a tennis club described in revrul_80_297 m states that its operation of the p is more similar to situation than situation in situation the school leased its tennis courts to an unrelated third party for a fee without services in situation the school operated the tennis club through its own employees plainly it is not the case that m has leased the parking lot to an unrelated third party without services rather m operates the p through its own employees who perform substantial services for the vendors and visitors to the e accordingly as in situation of revrul_80_297 the income m receives from vendors in connection with the operation of the p is not excludable from unrelated_business_taxable_income as rent from real_property under sec_512 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
